Citation Nr: 1732275	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-18 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the character of discharge for the period of service from March 27, 1997, to February 5, 2008, is a bar to Department of Veterans Affairs (VA) benefits.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral knee disorder.  

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral shoulder disorder.  

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a boutonniere deformity of the left ring finger.  

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.  

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus.  

7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for septoplasty/rhinoplasty, to include nonallergic rhinitis and sinusitis.  

8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a lump on the sternum.  

9.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.  

10.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for insomnia.  

11.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for memory loss.  

12.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left elbow disorder.  

13.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder.  

14.  Entitlement to service connection for sleep apnea.  

15.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

16.  Entitlement to service connection for dandruff.   

17.  Entitlement to service connection for headaches.  

18.  Entitlement to service connection for a heart disorder.  

19.  Entitlement to service connection for herpes simplex type 1.  

20.  Entitlement to service connection for a liver disorder.  

21.  Entitlement to service connection for irritable bowel syndrome (IBS).

22.  Entitlement to service connection for a left foot disorder.

23.  Entitlement to service connection for a neck disorder.  

24.  Entitlement to service connection for numbness of the right toes. 

25.  Entitlement to service connection for plantar fasciitis.  

26.  Entitlement to service connection for bilateral restless leg syndrome (RLS).  

27.  Entitlement to service connection for right elbow disorder.  

28.  Entitlement to service connection for a scar formation under the lower lip.  

29.  Entitlement to service connection for urinary disorder.  

30.  Entitlement to service connection for varicose veins.  

31.  Entitlement to service connection for bilateral varicoceles. 

32.  Entitlement to service connection for temporomandibular joint disorder (TMJ).

33.  Entitlement to service connection for obsessive compulsive disorder (OCD) and anger problems.  

34.  Entitlement to service connection for a right index finger disorder.  

35.  Entitlement to a compensable rating for recurrent sprains of the left ankle.  

36.  Entitlement to a compensable rating for hemorrhoids.  

37.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1991, May 1993 to May 1996, and March 1997 to February 2008; however, as will be discussed herein, the character of discharge for the last period of service is a bar to VA benefits and, as such, no compensation based on such service is payable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision and a February 2010 rating decision issued by the VA Regional Office (RO) in Wichita, Kansas.  Jurisdiction over the Veteran's file was subsequently transferred to the RO in Denver, Colorado.  

In November 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

With regard to the characterization of the Veteran's various claims for psychiatric disorders, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held, in the context of claims for psychiatric disorders, that a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  On the record at the November 2016 Board hearing, and in a written submission on the same day, the Veteran clarified that he was seeking service connection for an acquired psychiatric disorder, to include depression; however, he specifically withdrew his claim for service connection for OCD and anger problems.  As such, the issues have been separately characterized as reflected on the title page.  

In an August 2016 rating decision, service connection was granted for chronic fatigue syndrome with an initial noncompensable rating, effective December 30, 2008.  Thereafter, in July 2017, the Veteran entered a notice of disagreement as to the propriety of the assigned initial rating.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the Agency of Original Jurisdiction (AOJ).  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected.

The issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for a bilateral knee disorder, a boutonniere deformity of the left ring finger, tinnitus, septoplasty/rhinoplasty, to include nonallergic rhinitis and sinusitis, a lump on the sternum, a low back disorder, insomnia, and memory loss, and the issues of entitlement to service connection for sleep apnea, an acquired psychiatric disorder, headaches, a heart disorder, herpes simplex type I, IBS, a neck disorder, numbness of the right toes, plantar fasciitis, and a urinary disorder, and entitlement to a 10 percent rating based on multiple non-compensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran would not have been entitled to an other than dishonorable discharge at the expiration of the initial three-year period beginning in March 1997 and expiring in March 2000 due to the commission of offenses during that period of service that led to a sentence by general court martial resulting in a dishonorable discharge; he was not insane at the time the offenses were committed.

2.  In a November 2016 submission and on the record at the November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal with respect to the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for a bilateral shoulder disorder, bilateral hearing loss, a left elbow disorder, and a skin disorder; entitlement to service connection for dandruff, a liver disorder, a left foot disorder, bilateral RLS, a right elbow disorder, a scar formation under the lower lip, varicose veins, bilateral varicoceles, TMJ, OCD and anger problems, and a right index finger disorder; and entitlement to increased ratings for recurrent sprains of the left ankle and hemorrhoids.  


CONCLUSIONS OF LAW

1.  The appellant's dishonorable discharge for the period of active duty from March 1997 to February 2008 is a bar to VA benefits for that period of service.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.203, 3.354 (2016).

2.  The criteria for withdrawal of the appeal of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral shoulder disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left elbow disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal of the whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the appeal of entitlement to service connection for dandruff have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal of the appeal of entitlement to service connection for a liver disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of the appeal of entitlement to service connection for a left foot disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

9.  The criteria for withdrawal of the appeal of the claim for service connection for bilateral RLS have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

10.  The criteria for withdrawal of the appeal of entitlement to service connection for a right elbow disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

11.  The criteria for withdrawal of the appeal of entitlement to service connection for a scar formation under the lower lip have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

12.  The criteria for withdrawal of the appeal of entitlement to service connection for varicose veins have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

13.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral varicoceles have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

14.  The criteria for withdrawal of the appeal of entitlement to service connection for TMJ have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

15.  The criteria for withdrawal of the appeal of entitlement to service connection for OCD and anger problems have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

16.  The criteria for withdrawal of the appeal of entitlement to service connection for a right index finger disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

17.  The criteria for withdrawal of the appeal of entitlement to a compensable rating for recurrent sprains of the left ankle have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

18.  The criteria for withdrawal of the appeal of entitlement to a compensable rating for hemorrhoids have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Character of Discharge Claim

A. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Where the issue involves the character of discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).

In this regard, the Board notes that the Veteran's file has been rebuilt, a fact that he was notified of in June 2015 and July 2015 letters, and documentation therein reflects that he was provided with notice as to the information and evidence necessary to substantiate his claim in a January 2009 letter, prior to the issuance of the decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, as such letter is not of record, the Board has considered whether the Veteran was prejudiced as a result of deficient notice.  In this regard, the Board finds that, as he had actual knowledge of what was necessary to substantiate the claim and a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, there is no prejudice to the Board proceeding with a decision on this issue at the present time.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  In this regard, through his communications with VA, to include at his November 2016 Board hearing and in written statements, the Veteran demonstrated actual knowledge of the information and evidence necessary to substantiate his claim.  Furthermore, the December 2009 decision, May 2011 statement of the case, and August 2016 supplemental statement of the case informed the Veteran of the basis of the determination that the character of discharge for his most recent period of service was a bar to VA benefits as well as the regulations governing VA's duties to assist and character of discharge.  Therefore, the Board finds that the purposes of the notice has been served, and the adjudication of the Veteran's claim has been fair. Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974); Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Therefore, any error with regard to the notice provided to the Veteran is nonprejudical. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  In this regard, as will be discussed in the Remand section below, while there appears to be outstanding treatment records referable to the Veteran's claims for compensation, his complete service personnel records, which detail the circumstances surrounding his character of discharge for his final period of service, are of record.  He has not identified any additional, outstanding records with regard to the instant claim that have not been requested or obtained.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's contention that he believes at least part of his final period of service from March 1997 to February 2008 should be considered honorable for VA purposes.  Further, the undersigned noted the basis of the AOJ's denial.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the hearing discussion did not reveal any relevant outstanding evidence referable to such claim, the undersigned held the record for additional submissions by the Veteran, which was received in December 2016 and July 2017.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Analysis

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d). 

The statutory bars under 38 U.S.C.A. § 5303(a), 38 C.F.R. § 3.12(c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; or (6) By reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  

The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses: (1) Acceptance of an undesirable discharge to escape trial by general court-martial.  (2) Mutiny or spying.  (3) An offense involving moral turpitude.  This includes, generally, conviction of a felony.  (4) Willful and persistent misconduct.  (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  

A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  An insane person is one who, due to a disease (1) 'exhibits ... a more or less prolonged deviation from his normal method of behavior'; (2) 'interferes with the peace of society'; or (3) 'has so departed ... from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Struck v. Brown, 9 Vet. App. 145, 152 (1996) (quoting Zang v. Brown, 8 Vet. App. 246, 253 (1995)).  

The Veteran had several periods of active duty; however, the AOJ has determined that the character of the discharge for his period of active duty service from March 27, 1997 to February 5, 2008, is a bar to VA benefits for the entire period.  Consequently, the AOJ found that, while he may receive VA benefits based on his first two periods of service, he is not eligible for VA benefits based on his last period of service.  The Veteran has challenged such determination. 

The record reflects that the Veteran enlisted for a three-year period of active duty in March 1997.  Prior to the expiration of the 3-year period to which he was obligated, he reenlisted in May 1999.  Although the Veteran's initial obligated period of service expired in March 2000, no discharge or release was awarded at that time because of the intervening reenlistment in May 1999.  

With respect to the Veteran's assertion to the effect that his service from March 1997 to the reenlistment date in May 1999 should be deemed to have under honorable conditions, the Board notes that the provisions of 38 C.F.R. § 3.13 related to constructive unconditional discharge do not apply as such only pertains to those who served in World War I, World War II, the Korean conflict, the Vietnam era, or peacetime service.  See 38 C.F.R. § 3.13(a).  The entirety of the Veteran's active duty service during the period in question was during the Persian Gulf War era.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i) (defining the Persian Gulf War as the period beginning August 2, 1990, and lasting through the date thereafter prescribed by Presidential proclamation or by law). 

Rather, in the instant case, the applicable statute is 38 U.S.C.A. § 101(18).  This statute is not restricted to any given war, conflict, or time period.  Such provides that the term "discharge or release" included (A) retirement from the active military, naval, or air service, and (B) the satisfactory completion of the period of active military, naval, or air service for which a person was obligated at the time of entry into such service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  Therefore, pursuant to 38 U.S.C.A. § 101(18), the date on which the initial obligated period of service expired rather than the date of reenlistment is controlling.  Consequently, in the instant case, such would be March 2000; however, as the Veteran would not have been eligible for the award of a discharge or release under conditions other than dishonorable for such period of service since the acts leading to his court martial occurred during such time period, the Board finds that the entire period of service from March 1997 to February 2008 is considered as one.

Specifically, service records reflect that, in November 2001, the Veteran was found guilty by general court martial, and sentenced to reduction in grade and confinement for 15 years, and, after an appeal, a dishonorable discharge was issued in February 2008.  The offenses to which the Veteran was found guilty included sodomy of a child under the age of 12 in January 1998 and December 2000; indecent acts with his stepdaughter in September 1998 and March 1999; and indecent acts with a child under the age of 16 in September 1998 and March 1999.  Thus, the offenses that led to the sentence by general court martial resulting in a dishonorable discharge occurred during the initial three-year period at issue.  

Pertinent regulations provide that a designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. 
§ 3.12(a).  Although a notation of continuous honorable service from March 1997 through November 2001 is reflected in the remarks section of the Veteran's DD 214, that date corresponds with neither a discharge nor reenlistment.  Rather, it pertains to the day before the November 13, 2001, judgment/sentencing that resulted in a dishonorable discharge.  The official discharge reflected on his DD 214 is a dishonorable discharge for the period from March 1997 to February 2008.  The Board notes that a finding to the contrary would conflict with the language of 38 U.S.C.A. § 101(18), which is binding on the Board.  More specifically, 38 U.S.C.A. § 101(18) only allows for the Veteran's period of service beginning in March 1997, which would have ended in March 2000 but for his intervening reenlistment in 1999, to be considered under other than dishonorable conditions as long as the other requirements of § 101(18) were met, to include that he would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable as of March 2000, which he was not.  

Furthermore, while 38 C.F.R. § 3.13, the regulation mirroring 38 U.S.C.A. § 101(18), do not pertain to veterans of the Persian Gulf War era, it is instructive that the addition of 38 C.F.R. 3.13(c) was intended as a liberalizing amendment to avoid a harsh result when a veteran who had extended his or her service and had honorably completed an initial obligated period of service received a dishonorable discharge from a subsequent period of service, not to shield illegal acts cloaked in secrecy until brought to light during that period of active service.  See VAOPGCPREC 8-2000 fn. 2 (July 25, 2000).  

As such, the Board finds that the Veteran would not have been entitled to an other than dishonorable discharge at any time prior to the expiration of the initial three-year period in March 2000, and, thus, it is not considered a separate period of active duty.  Consequently, the dishonorable discharge applies to the entire period of active duty from March 1997 to February 2008.  The Board notes that neither the Veteran nor his representative has contended that he was insane at the time the offenses were committed, and the burden has not been satisfied in that respect. Accordingly, the character of discharge for the Veteran's period of service from March 27, 1997, to February 5, 2008, is a bar to VA benefits.  

II.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In a November 2016 submission and on the record at the November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal with respect to the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for a bilateral shoulder disorder, bilateral hearing loss, a left elbow disorder, and a skin disorder; entitlement to service connection for dandruff, a liver disorder, a left foot disorder, bilateral RLS, a right elbow disorder, a scar formation under the lower lip, varicose veins, bilateral varicoceles, TMJ, OCD and anger problems, and a right index finger disorder; and entitlement to increased ratings for recurrent sprains of the left ankle and hemorrhoids.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and the appeal with respect to these issues must be dismissed.


ORDER

The character of discharge for the period of service from March 27, 1997, to February 5, 2008, is a bar to VA benefits; the appeal is denied.  

The appeal with respect to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral shoulder disorder is dismissed.  

The appeal with respect to the issue of whether new and material evidence has been received in order to reopen claim of entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal with respect to the issue of whether new and material evidence has been received in order to reopen claim of entitlement to service connection for a left elbow disorder is dismissed.  

The appeal with respect to the issue of whether new and material evidence has been received in order to reopen claim of entitlement to service connection for a skin disorder is dismissed.  

The appeal with respect to the issue of entitlement to service connection for dandruff is dismissed.  

The appeal with respect to the issue of entitlement to service connection for a liver disorder is dismissed.  

The appeal with respect to the issue of entitlement to service connection for a left foot disorder is dismissed.  

The appeal with respect to the issue of entitlement to service connection for bilateral RLS is dismissed.  

The appeal with respect to the issue of entitlement to service connection for a right elbow disorder is dismissed.  

The appeal with respect to the issue of entitlement to service connection for a scar formation under the lower lip is dismissed.  

The appeal with respect to the issue of entitlement to service connection for varicose veins is dismissed.  

The appeal with respect to the issue of entitlement to service connection for bilateral varicoceles is dismissed.  

The appeal with respect to the issue of entitlement to service connection for TMJ is dismissed.  

The appeal with respect to the issue of entitlement to service connection for OCD with anger problems is dismissed.

The appeal with respect to the issue of entitlement to service connection for a right index finger disorder is dismissed.

The appeal with respect to the issue of entitlement to a compensable rating for recurrent sprains of the left ankle is dismissed.  

The appeal with respect to the issue of entitlement to a compensable rating for hemorrhoids is dismissed.  



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As indicated previously, the Veteran's file has been rebuilt.  A review of the record reveals that the Denver RO could not locate the file at such office and it did not appear to have been sent to the scanning vendor for conversion to a paperless file.  However, as the Veteran originally filed his claims for service connection in Wichita, Kansas, the AOJ should undertake all appropriate action in order to ensure that the file was, in fact, transferred from the Wichita RO.  Additionally, if the Veteran's original claims file is, in fact, unavailable, the AOJ should undertake every effort to attempt to obtain the evidence previously on file (i.e., listed in the decisional documents referable to the instant appeal) from the original sources (i.e., VA and private providers).  Furthermore, as referable to the Veteran's applications to reopen previously denied claims, it appears that such were previously denied in a January 1997 rating decision, which is not of record.  Therefore, such should likewise be obtained on remand.

Moreover, in submissions in December 2016 and July 2017, the Veteran has reported ongoing treatment for his claimed conditions through the VA system in Grand Junction and private providers; however, the most recent VA treatment records on file are dated in August 2016 and the Veteran has not identified his private providers so as to allow VA to attempt to obtain such records.  Therefore, on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from August 2016 to the present, should be obtained.

Furthermore, after conducting the foregoing development, the AOJ should carefully review the record, to include the Veteran's hearing testimony and written statements, and undertake any indicated development, to include affording him any VA examinations deemed necessary for the adjudication of his claims.  In this regard, the Veteran reported treatment for numerous of his claimed disorders during his honorable periods of service and/or has claimed that his disorders are a result of his in-service duties.  Further, he recently alleged a number of his complaints, to include an acquired psychiatric disorder, headaches, insomnia, memory loss, joint pain, and IBS, are either part and parcel of his service-connected chronic fatigue syndrome or secondary to such disorder.  

Finally, as the Veteran has essentially presented claims based on a secondary theory of entitlement, he should be provided VCAA notice as to such aspect of his claims. 
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate a claim for service connection on a secondary basis.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from August 2016 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Undertake any necessary steps in order to obtain the Veteran's original claims file from any appropriate source, to include the Wichita RO where he filed his original claim.  All efforts to obtain the file should be documented.  If the Veteran's original claims file is unavailable, make every effort to attempt to obtain the evidence previously on file (i.e., listed in the decisional documents referable to the instant appeal) from the original sources (i.e., VA and private providers).  The AOJ should also associate the January 1997 rating decision with the record.  All efforts to obtain the documents from the Veteran's original file should be documented.

4.  Thereafter, the AOJ should carefully review the record, to include the Veteran's hearing testimony and written statements, and undertake any indicated development, to include affording him any VA examinations deemed necessary for the adjudication of his claims.  In this regard, the Veteran reported treatment for numerous of his claimed disorders during his honorable periods of service and/or has claimed that his disorders are a result of his in-service duties.  Further, he recently alleged a number of his complaints, to include an acquired psychiatric disorder, headaches, insomnia, memory loss, joint pain, and IBS, are either part and parcel of his service-connected chronic fatigue syndrome or secondary to such disorder.  

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


